Citation Nr: 1450353	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  07-37 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to January 29, 2009, and in excess of 20 percent from January 29, 2009, for a lumbar spine disability, including degenerative disc disease, mechanical low back pain, and mild central stenosis at L4-5 with herniated nucleus pulposus at L5-S1 on the right.

2.  Entitlement to an initial rating in excess of 10 percent prior to January 13, 2011, for degenerative disc disease of the cervical spine.  

3.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 and October 2006 rating decisions of the VA Regional Office (RO) in Nashville, Tennessee.  Due to the location of the Veteran's current residence, jurisdiction of his appeal is with the RO in St. Paul, Minnesota.  

The issues of higher ratings for lumbar and cervical spine disabilities, in addition to service connection for a psychiatric disorder were remanded for further development in September 2010.

A Board decision in August 2012 denied service connection for a psychiatric disorder; denied increased ratings for the lumbar spine disability; denied a rating in excess of 10 percent prior to January 13, 2011, for the cervical spine disability; granted an increased rating of 20 percent for the Veteran's cervical spine disability from January 13, 2011; and remanded the issue of a TDIU.

In September 2013, the Veteran's representative filed a motion to vacate the August 2012 Board decision insofar as it denied increased ratings for the Veteran's lumbar spine disability and cervical spine disability prior to January 13, 2011, as they did not have the opportunity to review the Veteran's claims file prior to the Board issuing its decision.  

In October 2013, the Board granted the representative's motion and vacated the portion of the August 2012 Board decision that denied increased ratings for the Veteran's lumbar spine disability and cervical spine disability prior to January 13, 2011.  The denial of service connection for a psychiatric disorder was not vacated.  
In light of the procedural history above, the Board concludes that the current issues on appeal are those listed on the first page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The Veteran's electronic claims file shows that he was afforded a VA examination in August 2014 for his service-connected lumbar and cervical spine disabilities.  Regarding the Veteran's lumbar spine disability, as this examination is applicable to the current severity of this disability, as no supplemental statement of the case has been issued, a remand is necessary for this issue to be readjudicated.  Although findings shown on examination in 2014 are not pertinent to the severity of the Veteran's cervical spine disability prior to January 13, 2011, as the Board is also asking for additional records on remand, such could be pertinent to the severity of the Veteran's cervical spine during this rating period.  As such, this issue is also being remanded.  Since the issue of entitlement to a TDIU is inextricably intertwined with the rating claims, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Murfreesboro and Fargo VA Medical Centers.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, readjudicate the issues remaining on appeal, considering all of evidence obtained since last adjudicated by the AOJ in July 2012, including the August 2014 VA examination.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


